DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6-11 are pending.
Claims 1 and 6-11 (now claims 1-7) are allowed.
Claims 2-5 are canceled.

Election/Restrictions
Claims 1 and 6-9 are allowable. Claims 10 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on October 22, 2021, is hereby withdrawn and claims 10 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2022 was considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn, since this claim was cancelled in the amendment filed May 16, 2022.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by APPENDINO et al, (“Homologues and isomers of Noladin Ether, a Putative Novel Endocannabinoid: interaction with Rat Cannabinoid CB1 Receptors”, Bioorganic and Medicinal Chemistry Letters, vol. 13, 2003, pp. 43-46) is withdrawn, since claim 1 was amended to include the limitations of allowable claim 5 and claims 2-4 were cancelled in the amendment filed May 16, 2022.
The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by GORDILLO et al, ("Palladium-Catalysed Telomerisation of lsoprene with Glycerol and Polyethylene Glycol: A Facile Route to New Terpene Derivatives", Advanced Synthesis and Catalysis, vol. 351, 2009, pp. 325-330) is withdrawn, since claim 1 was amended to include the limitations of allowable claim 5 and claims 2-4 were cancelled in the amendment filed May 16, 2022.
The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by DASTUR et al. (CH 632983A5, original document and machine generated English translation) is withdrawn, since claim 1 was amended to include the limitations of allowable claim 5 and claims 2-4 were cancelled in the amendment filed May 16, 2022.

Double Patenting
The provisional rejection of Claims 1-4, 8 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/601,998 (reference application) is withdrawn, since claim 1 was amended to include the limitations of allowable claim 5 and claims 2-4 were cancelled in the amendment filed May 16, 2022.

Allowable Subject Matter
Claims 1 and 6-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699